United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1178
Issued: July 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 17, 2013 appellant, through counsel, filed a timely appeal from the February 1,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective March 16, 2012 on the grounds that she
had no residuals of her October 24, 2005 work injury; and (2) whether appellant met her burden
of proof to establish that she had continuing residuals causally related to the October 24, 2005
work injury.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on October 24, 2005 appellant, then a 32-year-old letter carrier,
sustained rotator cuff tendinitis and a partial rotator cuff tear of her right shoulder due to lifting
mail out of a container. Appellant began working in a limited-duty position and received
medical benefits and compensation for periods of disability.
On May 3, 2006 Dr. Keith P. Johnson, an attending Board-certified orthopedic surgeon,
performed right shoulder surgery, including an arthroscopy, subacromial decompression with
bursectomy and slight debridement and debridement of rotator cuff tendon. On December 18,
2007 he performed additional right shoulder surgery, including arthroscopy, debridement of
rotator interval, revision subacromial decompression/bursectomy and distal clavicle excision.
These procedures were authorized by OWCP.
In a December 5, 2011 report, Dr. Leon Sultan, a Board-certified orthopedic surgeon
serving as an OWCP referral physician, described appellant’s medical history, including the
history of her October 24, 2005 work injury and subsequent treatment. Appellant complained of
experiencing right shoulder pain for up to 14 hours a day. Dr. Sultan stated that, on examination
of the right shoulder, he observed scars of a well-healed arthroscopic puncture wound and that
there was no deltoid muscle atrophy on the right side when compared to the left side. On range
of motion testing of appellant’s right shoulder, right shoulder abduction and forward elevation
was at 175 degrees (normal being 170 to 180 degrees), internal rotation was complete and
external rotation was to 45 degrees (normal 40 to 50 degrees). Adduction was to 45 degrees
(normal 45 to 50 degrees) and posterior extension was to 40 degrees (normal 40 to 45 degrees).
Dr. Sultan noted that appellant complained of right shoulder pain at the endpoint of motion
testing, but he detected no reactionary muscle spasm or any resistance to range of motion testing.
Equal range of motion findings were noted on the opposite side and the right shoulder
impingement, Hawkin’s and drop arm tests were normal. Dr. Sultan indicated that sensory
testing of the right upper extremity was intact, that there was a firm grip on the right side and that
pinch mechanism was well preserved. He concluded that there were no objective positive
examination findings with respect to appellant’s right shoulder and that the examination did not
confirm that she was suffering from any disabling residuals of the accepted conditions.
Dr. Sultan stated, “Today’s objective examination in regards to this woman’s right shoulder does
not confirm any current disability in regards to the employment injury of October 24, 2005 nor is
there any orthopedic disability not related to the employment injury of October 24, 2005.” He
advised that there were no physical limitations on appellant’s work as a letter carrier with respect
to her October 24, 2005 work injury. Dr. Sultan stated that she did not require any further
treatment for her right shoulder condition.2
In a January 16, 2012 report, Dr. Johnson noted that appellant presented for an
examination on that date.3 He stated that she had tightness of her right shoulder both when
raising it maximally overhead and behind her back. When appellant rotated her right arm
2

Dr. Sultan indicated that appellant could occasionally handle 50 to 100 pounds. In a December 5, 2011 work
restrictions form, he stated that she did not have any work restrictions related to her right shoulder condition.
3

Dr. Johnson indicated that he last saw appellant in 2008.

2

outwardly at times she felt a sharp catching sensation and pain, although the pain was not strong
and went away. The clinical appearance of the right shoulder was benign and forward elevation
of the right shoulder was to 160 to 170 degrees versus full motion on the left. Appellant’s
external rotation was symmetric at 60 degrees and her internal rotation was approximately one or
two vertebral levels less, right versus left. She had discomfort at the end range of forward
elevation and internal rotation. There was discomfort to palpation over the biceps tendon
proximally, but appellant was nontender over the acromioclavicular joints. Dr. Johnson
diagnosed right shoulder impingement, mild right shoulder posterior capsular tightness, proximal
biceps tendinitis/tendinosis and status arthscopic surgery times two. He discussed appellant’s
May 3, 2006 and December 18, 2007 surgeries due to the October 24, 2005 work injury and
stated:
“[Appellant] had partial improvement with these operations but was left with endrange loss of motion to forward elevation and internal rotation, and has had
continued subjective complaints of pain. She has never had follow-up imaging
tests performed. May consider follow-up [magnetic resonance imaging] and/or
examination under ultrasound and may also consider repeat trial of pain injections
with anesthetic and plus/minus cortisone. At present, however, I do not see the
patient again as a potential operative candidate. Previously given limitations to
avoid pulling and overhead lifting, I would recommend continuing, these are
indefinite recommendations.”
In a February 9, 2012 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits on the grounds that she ceased to have residuals of
her October 24, 2005 work injury. It found that the December 5, 2011 report of Dr. Sultan
established that she ceased to have residuals of her October 24, 2005 work injury. OWCP noted
that the January 16, 2012 report of Dr. Johnson was not well rationalized. Appellant was advised
that she had 30 days from the date of the letter to submit evidence and argument contesting the
proposed termination action.
In a March 16, 2012 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective March 16, 2012 on the grounds that she had no residuals of her
October 24, 2005 work injury. It found that the weight of the medical evidence regarding
continuing work-related residuals rested with the December 5, 2011 opinion of Dr. Sultan.
Appellant submitted a follow-up letter from Dr. Johnson dated January 16, 2012.
Dr. Johnson summarized some of the findings of his January 16, 2012 examination which were
contained in his previously submitted report and indicated that she had the same findings in
2008. He stated:
“Within a reasonable probability of medical certainty, I do feel that [appellant’s]
injury and surgery has left her with a permanent functional deficit, in the right
shoulder, I had previously stated that returning to work that involves lifting and
pulling especially overhead is likely to be poorly tolerated and only give
additional symptoms. I continue to feel that this is true. [Appellant] may perform
work for which this is not a requirement.”

3

In a July 22, 2012 decision, OWCP denied modification of its March 16, 2012
termination of appellant’s wage-loss compensation and medical benefits. It found that the
January 16, 2012 follow-up report of Dr. Johnson was not well rationalized.
In an August 27, 2012 note, Dr. Johnson discussed the right shoulder surgeries he
performed on May 3, 2006 and December 18, 2007. He stated that both of these surgical
procedures involved removal of damaged tissue which could not be replaced. Dr. Johnson
stated, “Given that fact, high-demand activities on the shoulder with respect to pulling and
lifting, especially overhead, may be poorly tolerated and these functional limitations would be
permanent.”
In a February 1, 2013 decision, OWCP denied modification of its July 22, 2012 decision,
noting that it had properly terminated appellant’s wage-loss compensation and medical benefits
effective March 16, 2012 and that she had not shown that she had work-related residuals after
that date.
LEGAL PRECEDENT
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.4 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
Its burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.6
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”7
ANALYSIS
OWCP accepted that on August 4, 2005 appellant sustained rotator cuff tendinitis and a
partial rotator cuff tear of her right shoulder due to lifting mail out of a container. On May 3,
2006 Dr. Johnson, an attending Board-certified orthopedic surgeon, performed right shoulder
surgery, including an arthroscopy, subacromial decompression with bursectomy and slight
debridement and debridement of rotator cuff tendon. On December 18, 2007 he performed
additional right shoulder surgery, including arthroscopy, debridement of rotator interval, revision
subacromial decompression/bursectomy and distal clavicle excision. These procedures were
authorized by OWCP.

4

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

5

Id.

6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

5 U.S.C. § 8123(a).

4

OWCP terminated appellant’s wage-loss compensation and medical
March 16, 2012 on the grounds that she had no residuals of her October 24,
after that date. It found that the weight of the medical evidence regarding
related residuals rested with the December 5, 2011 opinion of Dr. Sultan,
orthopedic surgeon serving as an OWCP referral physician.

benefits effective
2005 work injury
continuing worka Board-certified

The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective March 16, 2012. There is a conflict in
medical opinion evidence regarding the residuals of appellant’s October 24, 2005 work injury.
In a December 5, 2011 report, Dr. Sultan stated that, on range of motion testing of
appellant’s right shoulder, right shoulder abduction and forward elevation was at 175 degrees
(normal being 170 to 180 degrees), internal rotation was complete and external rotation was to
45 degrees (normal 40 to 50 degrees). Adduction was to 45 degrees (normal 45 to 50 degrees)
and posterior extension was to 40 degrees (normal 40 to 45 degrees). Dr. Sultan indicated that
appellant complained of right shoulder pain at the endpoint of motion testing, but noted that he
detected no reactionary muscle spasm or any resistance to range of motion testing. He stated that
there were no objective positive examination findings with respect to her right shoulder and that
the examination did not confirm that she was suffering from any disabling residuals of the
accepted conditions. Dr. Sultan indicated that there were no physical limitations on appellant’s
work as a letter carrier with respect to her October 24, 2005 work injury and noted that she did
not require any further treatment for her right shoulder condition.
Dr. Johnson, the physician who performed the authorized right shoulder surgeries of
May 3, 2006 and December 18, 2007, stated in a January 16, 2012 report that appellant had
continuing limitations and disability due to these work-related surgeries. On examination, on
January 16, 2012 appellant experienced a sharp catching sensation and pain when she rotated her
right arm outwardly. Dr. Johnson indicated that forward elevation of her right shoulder was to
160 to 170 degrees, versus full motion on the left and that appellant had discomfort at the end
range of forward elevation and internal rotation. He diagnosed right shoulder impingement, mild
right shoulder posterior capsular tightness, proximal biceps tendinitis/tendinosis and status
arthscopic surgery times two. Dr. Johnson discussed appellant’s May 3, 2006 and December 18,
2007 surgeries and stated, “[Appellant] had partial improvement with these operations but was
left with end-range loss of motion to forward elevation and internal rotation and has had
continued subjective complaints of pain.”8
The Board finds a conflict in medical opinion between Dr. Sultan, the second opinion
physician and Dr. Johnson, the treating physician, as to appellant’s residuals due to her
October 24, 2005 work injury. Therefore, OWCP did not meet its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits effective March 16, 2012.

8

Appellant later submitted January 16 and August 27, 2012 documents in which Dr. Johnson provided a similar
opinion on appellant’s continuing work-related residuals.

5

CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective March 16, 2012.9
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 10, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

In view of the Board’s disposition of the first issue, the second issue is moot.

6

